     Case 19-42886              Doc 80-2 Filed 11/12/19 Entered 11/12/19 19:54:29                                     Desc
                                      Proposed Order Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

In re:                                                          §      Chapter 11
                                                                §
ZENERGY BRANDS, INC., et al,1                                   §      Case No. 19-42886
                                                                §
                               Debtor.                          §      (Jointly Administered)
                                                                §

    ORDER APPROVING APPLICATION TO EMPLOY KANE RUSSELL COLEMAN
     LOGAN PC AS COUNSEL FOR THE OFFICIAL UNSECURED CREDITORS'
                            COMMITTEE


          Came on to be heard the Official Unsecured Creditors' Committee's Application to Employ

Kane Russell Coleman Logan PC as Counsel for the Official Unsecured Creditors' Committee [Doc. No. ____]

(the "Application to Employ"). The Court finds no objection, and that good cause exist to grant

the relief requested. Accordingly, the Court finds that the Application to Employ should be

Granted. It is hereby

          ORDERED that the Application to employ is approved and that Kane Russell Coleman

Logan PC is hereby employed as attorneys for the Official Unsecured Creditors' Committee,

effective November 4, 2019. It is further

          ORDERED that Kane Russell Coleman Logan PC will be compensated upon application in

accordance with 11 U.S.C. §§ 328, 330 and 331 and Bankruptcy Rule 2016 and any other orders of

this Court governing professional fee compensation.

Dated:                        , 2019


                                                            HONORABLE BRENDA T. RHOADES,
                                                            UNITED STATES BANKRUPTCY JUDGE

1
  The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Zenergy Brands, Inc. (1686); NAUP Brokerage, LLC (7899); Zenergy Labs, LLC (8045); Zenergy Power & Gas,
Inc. (1963); Enertrade Electric, LLC (8649); Zenergy & Associates, Inc. (4022); and Zen Technologies, Inc. (7309). The above-
captioned Debtors’ mailing address is 5700 Granite Pkwy, #200, Plano, TX 75024.

ORDER APPROVING APPLICATION TO EMPLOY KANE RUSSELL COLEMAN LOGAN PC                                                        PAGE 1
AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
7330875v1 (72278.00002.000)
   Case 19-42886      Doc 80-2 Filed 11/12/19 Entered 11/12/19 19:54:29   Desc
                            Proposed Order Page 2 of 2


ORDER SUBMITTED BY:

Joseph M. Coleman
S. Kyle Woodard
Kane Russell Coleman Logan PC
901 Main Street, Suite 5200
Dallas, TX 75202
Telephone: 214-777-4200
Telecopier: 214-777-4299
E-mail: jcoleman@krcl.com
E-mail: kwoodard@krcl.com

PROPOSED ATTORNEY FOR
OFFICIAL UNSECURED CREDITORS' COMMITTEE




ORDER APPROVING APPLICATION TO EMPLOY KANE RUSSELL COLEMAN LOGAN PC         PAGE 2
AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
7330875v1 (72278.00002.000)
